Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 1 of 29 PageID #:
                                  16085




                Exhibit D
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 2 of 29 PageID #:
                                  16086
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 3 of 29 PageID #:
                                  16087
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 4 of 29 PageID #:
                                  16088
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 5 of 29 PageID #:
                                  16089
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 6 of 29 PageID #:
                                  16090
                                                                         US 2013 0281879A1
  (19) United States
  (12) Patent Application Publication (10) Pub. No.: US 2013/0281879 A1
       Raniere                                                      (43) Pub. Date:                         Oct. 24, 2013
  (54) DETERMINATION OF WHETHERA                             (52) U.S. Cl.
        LUCFERAN CAN BE REHABILITATED                               CPC ...................................... A61 B 5/165 (2013.01)
                                                                    USPC ............................ 600/558; 600/300; 600/559
  (71) Applicant: FIRST PRINCIPLES, INC., ALBANY,
                    NY (US)                                  (57)                      ABSTRACT
  (72) Inventor: Keith A. Raniere, Clifton Park, NY          Anaspect of the present invention is a method for determining
                    (US)                                     whether a Luciferian can be rehabilitated. The method
                                                             includes stimulating the Luciferian with a first stimulus and
  (21) Appl. No.: 13/839,361                                 recording a first physiological response by the Luciferian to
                                                             said first stimulus. The method includes determining, from
  (22) Filed:       Mar 15, 2013                             the first physiological response, a first polarity of the Lucife
                                                             rians response to the first stimulus. The method includes
               Related U.S. Application Data                 stimulating the Luciferian with a second stimulus and record
  (63) Continuation-in-part of application No. 12/272,941,   ing a second physiological response by the Luciferian to said
       filed on Nov. 18, 2008, Continuation of application   second stimulus. Further, the method includes determining,
       No. 1 1/931,524, filed on Oct. 31, 2007, now aban-    from the second physiological response, a second polarity of
       doned.                                                the Luciferian's response to the second stimulus. The method
                                                             includes comparing the first polarity to the second polarity to
                   Publication Classification                determine whether the second polarity has a greater value
                                                             than the first polarity; and determining, from said comparing
  (51) Int. Cl.                                              of first polarity and second polarity, whether the Luciferian
        A6 IB5/16                (2006.01)                   can be rehabilitated.



                                                             14                A Variably controllable
                                                                                     environment


                                                                                           fg            a
                                          16                        Multimedia Stimulus                12


                         Audio Stimulus


                                                                                         instrumentation

                Combination Stimulus

                                                                                               Algorithm
                                                                                            Computer




                    18
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 7 of 29 PageID #:
                                  16091

  Patent Application Publication   Oct. 24, 2013 Sheet 1 of 14   US 2013/0281879 A1




                                       Fig. 1




                                       Fig. 2
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 8 of 29 PageID #:
                                  16092

  Patent Application Publication   Oct. 24, 2013 Sheet 2 of 14            US 2013/0281879 A1




                                            14                Variably Controllable
                                                                 environment

                                                                           N.

                                                   Multimedia Stimulus            12


                Audio StimultiS


                                                                     instrumentation

       Combination Stimulus

                                                                            Algorithm
                                                                         Computer




           f8




                                          Fig. 3
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 9 of 29 PageID #:
                                  16093

  Patent Application Publication   Oct. 24, 2013 Sheet 3 of 14   US 2013/0281879 A1




                                       Fig. 4



                                                    43
                                                         42
                                                           41




                                      Fig. 5
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 10 of 29 PageID #:
                                  16094

   Patent Application Publication       Oct. 24, 2013 Sheet 4 of 14       US 2013/0281879 A1




            ce is is
                                               CS)
                                            Fig. 6



                  S                 P                                         46


                  Si                P
                                                                M-Dinnensional
                  S2                P                                 Space
                            G


                  SN                PN



                                            Fig. 7
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 11 of 29 PageID #:
                                  16095

   Patent Application Publication   Oct. 24, 2013 Sheet 5 of 14        US 2013/0281879 A1




                                             50


                                     Flow Chart                   51




                                                                  52




                                                                  53




                                                                  56


                                      Luciferian




                                      Fig. 8
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 12 of 29 PageID #:
                                  16096

   Patent Application Publication     Oct. 24, 2013 Sheet 6 of 14   US 2013/0281879 A1



                                             50


                                     Flow Chart                51

                                Stimulating a Person


                                                               52

                          Recording Physiological Response


                                                               53

                           Determining Emotional Polarity


                                                               54

                            Providing a Space of Potential
                                 Emotional Polarities


                                                               55

                          Providing Subspace of the Space


                                                               56

                         Determining Whether the Person is a
                                      Luciferian




                                      Fig. 9
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 13 of 29 PageID #:
                                  16097

   Patent Application Publication        Oct. 24, 2013 Sheet 7 of 14           US 2013/0281879 A1




                                        13


                        Questionnaire


                                                       12


                                                                                  20


                                                             Instrumentation



                                                                                       22


                                                               Computer

                                                                                  26


                                                                 Output
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 14 of 29 PageID #:
                                  16098

   Patent Application Publication     Oct. 24, 2013 Sheet 8 of 14        US 2013/0281879 A1




                                               60
                                            y
                                       FOW Chart                    61

                           Presenting Questionnaire to Person


                                                                    62

                         Requesting Person Respond to items in
                                     Questionnaire


                                                                    63

                            Recording Responses to items On
                                     Questionnaire

                                                                    66

                           Determining Whether the Person is a
                                       Luciferian




                                       Fig. 11
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 15 of 29 PageID #:
                                  16099

   Patent Application Publication      Oct. 24, 2013 Sheet 9 of 14        US 2013/0281879 A1



                                                 60


                                        Flow Chart                   61

                            Presenting Questionnaire to Person


                                                                     62

                          Requesting Person Respond to items in
                                       Questionnaire


                                                                     63

                            Recording Responses to items On
                                       Questionnaire

                                                                     64

                              Providing a Space of Potential
                                    Emotional Polarities


                                                                     65

                             Providing Subspace of the Space


                                                                     66

                           Determining Whether the Person is a
                                         Luciferian




                                        Fig. 12
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 16 of 29 PageID #:
                                  16100

   Patent Application Publication     Oct. 24, 2013 Sheet 10 of 14   US 2013/0281879 A1



                                             70


                                     FIOW Chart                 71

                         Presenting Questionnaire to Person


                                                                72

                        Requesting Person Respond to items in
                                    Questionnaire


                                                                73

                          Recording Responses to items On
                                    Questionnaire


                                                                74

                          Recording Physiological Response


                                                                75

                           Determining Emotional Polarities


                                                                76

                            Recording Emotional Polarities



                                     Fig. 13
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 17 of 29 PageID #:
                                  16101

   Patent Application Publication    Oct. 24, 2013 Sheet 11 of 14     US 2013/0281879 A1


                       Fow Chart              Fig. 4




                     Stipulating a Luciferian with First Stimulus


                 Recording Physiological Response to First Stimulus


                        Determining First Emotional Polarity


                    Stimulating Luciferian with Second Stimulus


                Recording Physiological Response to Second Stimulus


                Recording Physiological Response to Second Stimulus


                   Comparing First Emotional Polarity and Second
                   Emotional Polarity to Determine Greater Value


                Recording Physiological Response to Second Stimulus


                Recording Physiological Response to Second Stimulus
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 18 of 29 PageID #:
                                  16102

   Patent Application Publication     Oct. 24, 2013 Sheet 12 of 14   US 2013/0281879 A1




                   Stimulating Luciferian with Piurality of
                           Constructive Stimulus




                 Recording Physiological Response to Each              92
                          Constructive Stimulus




                  Determining Corresponding Emotional
                  Polarity for Each Constructive Stimulus




                Comparing Corresponding Polarity for Each
                Constructive Stimulus to Determine Greatest
                                   Value




                   Determining Humanity of Luciferian         -95
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 19 of 29 PageID #:
                                  16103

   Patent Application Publication      Oct. 24, 2013 Sheet 13 of 14      US 2013/0281879 A1


                                            Fig.16
                                                                    00


                                          Flow Chart

              Stimulating Luciferian with Plurality of Constructive ... O
                  Stimuli and Piurality of Destructive Stimuli

                  Recording Physiological Response to Each              -02
             Constructive Stimulus and Each Destructive Stimulus


                 Determining Corresponding Polarity for Each                  103
             Constructive Stimulus and Each Destructive Stimulus


                  Comparing Corresponding Polarity for Each
             Constructive Stimulus to Determine Greatest Value of              04
                       Polarity for Constructive Stimulus


             Comparing Corresponding Polarity for Each Destructive
              Stimulus to Determine Greatest Value of Polarity for
                             Constructive Stimulus



             Comparing Greatest Value of Polarity for Constructive
             Stimulus to Greatest Value of Polarity for Destructive
                    Stimulus to Determine which Is Higher


             Ef Greatest Value of Polarity for Constructive Stimulus
            is Higher than Greatest Value of Polarity for Destructive
            Stimulus, Determine Humanity Based on Greatest Value               07
                      of Polarity for Constructive Stimulus;
              If Lower, Determine That Luciferian Lacks Humanity
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 20 of 29 PageID #:
                                  16104

   Patent Application Publication                    Oct. 24, 2013 Sheet 14 of 14   US 2013/0281879 A1




                   4.                                     10                               20

            Visual Stinuus     Y-m-m-m-m-m-m-Yr-M-



                   6


            Audio Stimulus     u1
               Stiraulus


                   8
                                                                                    Computer

            Tactile Stimulus




              Multineda
               Stimulus




               Wariable
             controllable
             environment




                                                         FIG. 7
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 21 of 29 PageID #:
                                  16105

  US 2013/028 1879 A1                                                                                            Oct. 24, 2013


          DETERMINATION OF WHETHERA                                    0008. A second general aspect of the present invention is a
         LUCFERAN CAN BE REHABILITATED                                method for determining a humanity of a Luciferian, compris
                                                                      ing: stimulating said Luciferian with a plurality of construc
                  RELATED APPLICATIONS                                tive stimuli; recording a physiological response by said
   0001. This application is a continuation in part of Ser. No.       Luciferian corresponding to each constructive stimulus of
                                                                      said plurality of constructive stimuli; determining, for said
  12/272,941, filed on Nov. 18, 2008, which is a continuation of      each constructive stimulus, a corresponding polarity of said
  Ser. No. 1 1/931,524, filed on Oct. 31, 2007.                       physiological response; comparing said corresponding polar
                         BACKGROUND
                                                                      ity of said physiological response for said each constructive
                                                                      stimulus to determine a greatest value; and determining, from
   0002 1. Technical Field                                            said greatest value, said humanity of said Luciferian.
   0003. The present invention relates to a method for deter           0009. A third general aspect of the present invention is a
  mining whether a person, who has destructive tendencies,            method for determining a humanity of a Luciferian, compris
  may be rehabilitated.                                               ing: stimulating said Luciferian with a plurality of destructive
                                                                      stimuli; recording a physiological response by said Lucifer
   0004 2. Related Art                                                ian corresponding to each destructive stimulus of said plural
   0005 Organizations such as businesses, religions, govern           ity of destructive stimuli; determining, for said each destruc
  ments, law enforcement agencies, Schools, etc. have had dif         tive stimulus, a corresponding polarity of said physiological
  ficulties when individuals disrupt the organizations well           response; comparing said corresponding polarity of said
  being by committing destructive acts. If organizations can          physiological response for each destructive stimulus to deter
  identify such individuals they may better interact with them.       mine a least value; and determining, from said least value,
  Since these destructive individuals do not overtly disclose         said humanity of said Luciferian.
  their nature, it is not easy to detect their presence. Failure to
  discover these individuals could be costly due to their                   BRIEF DESCRIPTION OF THE DRAWINGS
  destructive inclinations. There is a need to determine whether
  a given person, who has destructive tendencies, may be reha          0010 FIG. 1 depicts a representation of a human brain
  bilitated.                                                          identifying the locations of the Ventral tegmental area, the
                                                                      nucleus accumbens, and the prefrontal cortex.
                           SUMMARY                                     0011 FIG. 2 depicts a person’s relative change in dopam
                                                                      ine levels as represented by positron emission tomography
   0006. The present invention provides an objective and              (PET) scans.
  accurate capability for determining whethera Luciferian may          0012 FIG.3 depicts a person's physiological responses to
  be rehabilitated. A Luciferian is a person, who commits             a stimulus, said physiological responses being recorded by
  destructive acts. A Luciferian is a type of Sociopath. He has       instrumentation, said physiological responses being pro
  severe behavioral problems that are masked by good psycho           cessed according to an algorithm to determine whether the
  logical adjustment. He appears on the outside to be sane but        person is a Luciferian.
  he is not. A Luciferian is fundamentally unhappy and feels           0013 FIG. 4 depicts a space of potential polarities in rela
  enmity toward others but has learned that, for him, pleasure        tion to the stimulus of FIG. 3 and a subspace of the space,
  can be had from achieving his selfish desires such as destroy       wherein the Subspace defines a Luciferian.
  ing material objects or relationships, and causing others pain,      0014 FIG. 5 depicts an event stream comprised by the
  distress, or unhappiness. A Luciferian realizes his desires by      Stimulus of FIG. 3.
  any means—without consideration for others and without              (0015 FIG. 6 represents the stimulus of FIG.3 as having N
  remorse. A Luciferian is a person lacking in conscience and         stimulus components with an associated N polarity compo
  loyalty to others. He commonly employs manipulation and             nents, wherein N2.
  deceit to achieve his desired end and is therefore capable of        0016 FIG. 7 represents the N stimulus components and N
  acts that could be highly destructive to those that interact with   polarity components of FIG. 6 as an N-component stimulus
  him. A Luciferian, therefore, typically experiences pleasure        vector S and an associated N-component polarity vector P.
  or gratification in situations where “normal” people would be       (0017 FIG. 8 depicts a flow chart for determining whether
  repulsed or disturbed.                                              the person in FIG. 3 is a Luciferian.
   0007. A first general aspect of the present invention is a         (0018 FIG.9 depicts the flow chart of FIG.8 with added
  method for determining whether a Luciferian can be rehabili         steps relating to the space of FIG. 4.
  tated, comprising: stimulating said Luciferian with a first          0019 FIG. 10 depicts a person’s response to items on a
  stimulus; recording a first physiological response by said          questionnaire, said responses being recorded by instrumen
  Luciferian to said first stimulus; determining, from said first     tation, said responses being processed according to an algo
  physiological response, a first polarity of said Luciferian's       rithm to determine whether the person is a Luciferian.
  physiological response to said first stimulus; stimulating the       0020 FIG. 11 depicts a flow chart for determining whether
  Luciferian with a second stimulus; recording a second physi         the person in FIG. 10 is a Luciferian.
  ological response by the Luciferian to said second stimulus;        (0021 FIG. 12 depicts the flow chart of FIG.11 with added
  determining, from said second physiological response, a sec         steps relating to the space of FIG. 4.
  ond polarity of the Luciferian's physiological response to           0022 FIG. 13 depicts a flow chart for generating a polarity
  said second stimulus; comparing said first polarity to said         profile of a questionnaire.
  second polarity to determine whether said second polarity has        0023 FIG. 14 depicts a flow chart for determining whether
  a greater value than said first polarity; and determining, from     the Luciferian may be rehabilitated.
  said comparing of said first polarity and said second polarity,      0024 FIG. 15 depicts a flow chart for determining a
  whether said Luciferian can be rehabilitated.                       humanity of a Luciferian.
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 22 of 29 PageID #:
                                  16106

  US 2013/028 1879 A1                                                                                               Oct. 24, 2013


   0025 FIG. 16 depicts a flow chart for an alternative                 to the OFC it now correlates with how pleasant or unpleasant
  method of determining a humanity of a Luciferian.                     the stimulus may be rated. As each sensory signal passes
   0026 FIG. 17 depicts the recording and processing a                  through the OFC, it may receive a level of liking or disliking
  response to a stimulus.                                               Activity in the OFC may increase or decrease in line with the
                                                                        level of pleasure people may feel for a given stimulus.
                   DETAILED DESCRIPTION
                                                                         0031. The ventral pallidum and OFC may be associated
   0027 Strong feelings of satisfaction are associated with             with pleasure, but other parts of the brains cortex may also
  behaviors that meet various human needs. For example, spe             become especially active during pleasure Such as the cingu
  cific areas in the human brain provide pleasurable sensations         late cortex and somatosensory cortex. The emotion of plea
  as a “reward” for these behaviors. These areas are intercon           Sure may include the dopamine and opiate circuits and OFC,
  nected with one another to form what is known as the “reward          but actually feeling pleasure may require a level of reflection
  circuit'. The reward circuit in the brain provides feelings of        that can only be provided by other brain regions that carry
  satisfaction to encourage us to repeat pleasurable experiences        sensory maps or representations of our bodies—the cingulate
  that we learn in the course of our lives. The reward circuit is       cortex. Somatosensory cortex and certain parts of the brain
  at the heart of our mental activity and guides all our behaviors.     Stem.
  This circuit is complex, but it contains a central link that plays     0032 Testing for physiological evidence of elevated activ
  a fundamental role. This link is comprised of the nerve con           ity in the reward or pleasure center of the brain has not been
  nections between two particular Small groups of neurons.              used to determine whether a Luciferian may be rehabilitated
  FIG. 1 contains a depiction of the human brain and the loca           or to determine a Luciferian's humanity. The present inven
  tion of these groups of neurons. One of these groups is located       tion seeks to determine whether a Luciferian takes more
  in the ventral tegmental area (VTA) 1, and the other in the           pleasure in some aspect of human welfare, animal welfare,
  nucleus accumbens 2. The chemical messenger that makes                human value or human dignity than the pleasure that the
  the connections between these two groups of neurons is                Luciferian takes in destruction.
  dopamine. Dopamine is a chemical messenger (neurotrans                 0033 Ser. No. 12/272,941 provides testing for physiologi
  mitter) in the brain. Thus, there is an association between           cal evidence of elevated activity in the reward or pleasure
  feelings of pleasure and dopamine. For example, when the              center of the brain used as away to ascertain whetheraperson
  cortex has received and processed a sensory stimulus indicat          is a Luciferian. Physiological characteristics which can be
  ing a reward, it sends a signal announcing this reward to the         independent, dependent, or interdependent with the pleasure
  VTA 1 whose activity then increases. The VTA 1 then releases          center can be used as indicators of whether a person is a
  dopamine, not only into the nucleus accumbens 2 but also into         Luciferian Such as changes in heart rate, blood pressure,
  the septum, the amygdala, and the prefrontal cortex 3. The            respiration depth, electrodermal response, skin temperature,
  nucleus accumbens 2 then activates the individual’s motor
  functions, while the prefrontal cortex 3 focuses his or her           Sweating, muscle electrical activity, and cerebral blood flow.
  attention. These regions are part of the reward circuit. The           0034 Testing to determine whether a person is a Lucifer
  reward circuit is part of the medial forebrain bundle (MFB),          ian may include Subjecting a person to a stimulus. A response
  whose activation leads to the repetition of the gratifying            to a stimulus may be an emotional, chemical, or physiological
  action to strengthen the associated pathways in the brain.            response which may be expressed as a polarity (P). The polar
   0028. The MFB is a bundle of axons that originates in the            ity of the response of a person to a stimulus is indicative of an
  reticular formation, crosses the VTA, passes through the lat          extent to which the emotional, chemical, or physiological
  eral hypothalamus, and continues into the nucleus accumbens           response is positive or negative. For example, a scale of
  as well as the amygdala, the septum, and the prefrontal cortex.       polarity may be defined such that: P=0 is a neutral point at
  The MFB is composed of ascending and descending path                  which the response is neither positive nor negative: P-O may
  ways, including most of the pathways that use monoamines as           denote a positive response Such that P increases as the mag
  a neurotransmitter. The mesocorticolimbic dopaminergic                nitude of the positive response increases; and P-O may denote
  system is one of its main components. This system comes into          a negative response such that Palgebraically decreases as the
  play when a person experiences pleasure.                              magnitude of the negative response increases.
   0029. Another distinct pleasure circuit, driven by opioids,           0035. In FIG. 4, the space 30 is the locus of all potential
  overlaps considerably with the dopamine system, to the point          emotional, chemical, and physiological polarities of the
  where some cells take part in both circuits. A key part of this       polarity of the response of the person 10 to the stimulus S. In
  system is the Ventral pallidum which takes in signals from the        other words, the space 30 includes all possible polarities that
  nucleus accumbens and passes them on to the cortex. Addi              could manifestby any arbitrary person Subjected to the stimu
  tionally, cells nearer the surface of the brain, in a region of the   lus S. FIG. 4 also shows the space 30 as consisting of a
  forebrain called the orbitofrontal cortex (OFC), may have a           subspace 32 and a subspace 34. If the algorithm 22 deter
  vital role as well.                                                   mines that the polarity of the person 10 falls within the sub
   0030 Pleasure is a direct response to a sensory stimulus.            space 32 then the person 10 is determined to be a Luciferian.
  One of the first brain regions to process sensory information         Conversely, if the algorithm 22 determines that the polarity of
  is the OFC. Signals such as taste, touch, Smells, and Sounds          the person 10 falls within the subspace 34 or on the interfacial
  travel first to the sensory cortex, and from there go straight to     boundary 35 between subspaces 32 and 34, then the person 10
  the OFC. Visual information enters by a slightly less direct          is determined not to be a Luciferian. Such determination of
  route. From here the signal passes into the opioid and dopam          which subspace (32 or 34) the polarity of the person 10 falls
  ine circuits. A pleasant or unpleasant Smell, taste, or touch is      within could also be made by a human being instead of by the
  represented in the sensory cortex simply as a magnitude—              algorithm 22 within the computer 24, wherein the human
  strong brain activity for a strong Smell and weak brain activity      being would utilize the same methodology as is utilized by the
  for a faint one, for example. But by the time it has passed on        algorithm 22.
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 23 of 29 PageID #:
                                  16107

  US 2013/028 1879 A1                                                                                              Oct. 24, 2013


   0036. The space 30, as well as the subspaces 32 and 34             0039. The multimedia stimulus 19 may include combina
  individually, could be represented in any electronic dataset        tions of the visual and audio stimuli Such as combinations of
  format as may exist in, inter alia, a database, table, file,        text, sound, graphics, animation, photo images, and full-mo
  spreadsheet, etc. FIG. 4 shows such a dataset 36 for repre          tion video. A combination stimulus 21 may include any com
  senting the space 30, wherein a portion 37 of the dataset 36        bination of visual, audio, tactile, multimedia, or any other
  represents the subspace 32, and wherein a portion 38 of the         stimulus. An example of an audiovisual stimulus that would
  dataset 36 represents the subspace 34. Alternatively, the por       increases the response of the of the reward circuit for a Lucife
  tion 38 may not be present if the portion 37 is present, since      rian would be a video depicting the failure of an athlete by
  the algorithm 22 need only test for whether the polarity of the     falling just before the finish line and losing or a skier crashing
  person 10 falls within the subspace 32; thus the algorithm 22       during a great athletic event. This would result in a positive
  needs to know the scope of the subspace 32 and does not need        polarity for the Luciferian. A negative polarity would be if the
                                                                      Luciferian were to see the athlete or skier be successful.
  to know the scope of the subspace 34. Similarly, the portion
  37 may not be present if the portion 38 is present, since the        0040. The instrumentation 20 serves to record the physi
  algorithm 22 need only test for whether the polarity of the         ological responses 12, which may include involuntary or
  person 10 does not fall within the subspace 34; thus the            unintentional responses, under the assumption that the physi
  algorithm 22 needs to know the scope of the subspace 34 and         ological responses 12 could be used to infer the responses of
  does not need to know the scope of the subspace 32.                 the person 10 to the stimulus S. Medical instrumentation 20
   0037 FIG. 3 depicts a recording and processing of                  may be devices which are used to measure attributes of human
                                                                      physiology. The variable measured may include any measur
  responses 12 of a person 10 to a stimulus (S). The depiction in     able variable related to human physiology. Examples of
  FIG.3 may be referred to as a test to determine whether a           instrumentation 20 may include, inter alia, medical instru
  person is a Luciferian. A test to determine whetheraperson is       mentation Such as an electroencephalogram (EEG) instru
  a Luciferian comprises a person Subjected to a stimulus and a       ment, a computed axial tomography (CAT) instrument, a
  recording of a response to the stimulus. The stimulus S is a        positron emission tomography (PET) instrument, a magnetic
  factor capable of eliciting a response from a person. The           resonance imaging (MRI) instrument, an electromyogram
  stimulus S may be a visual stimulus 14, an audio stimulus 16,       (EMG) instrument, a polygraph instrument, or combinations
  a tactile stimulus 18, a multimedia stimulus 19, or any other       thereof.
  stimulus. A combination stimulus 21 may be any combination
  of a visual stimulus 14, an audio stimulus 16, a tactile stimu       0041. For example, FIG. 2 contains PET scan images evi
  lus 18, a multimedia stimulus 19, or any other stimulus. The        dencing increased levels of dopamine in the brain particu
  stimulus S may be obvious or unobvious as a test element to         larly in the nucleus accumbens 2. PET scanners may be used
  the person 10 subjected to a test. The person 10 may be in a        to view brain activity in test subjects who have been injected
  variably controllable environment 23 while subjected to the         with a chemical that binds to dopamine receptors in the brain,
  stimulus S. Controllable environmental conditions may               but is less able to bind when the brain is releasing dopamine.
  include temperature, humidity, air movement, lighting, room         A decrease in binding to the receptors is associated with an
  size, room shape, location, setting, odor, noise, or any other      increase in dopamine release, while an increase in binding
  external physical condition Surrounding the person 10. A            indicates reduced release of dopamine. This technique pro
  response to a stimulus may include physiological, emotional,        vides a visualization of the strength and location of dopamine
  cognitive, oral, written, or other like responses by a person to    release. The PET scan images in FIG. 2 illustrate an increase
  a stimulus. Physiological responses 12 may be recorded by           of dopamine 4 relative to a baseline level 5. Scans show the
  instrumentation 20 and Subsequently processed according to          concentration of available dopamine receptors on a scale that
  an algorithm 22 stored in a data processing device 24 to            goes from blue (low) to red (high). More dopamine receptors
  determine, and to display as output 26, whether the person 10       available means less dopamine is in the brain. PET scans may
  is a Luciferian.                                                    be used in this way to indicate when a test Subject experiences
                                                                      an increase of dopamine in response to a stimulus.
   0038. The stimulus S may be of a type that evokes a                 0042 Examples of a polarity of P=0 would be for a per
  response from the person 10. The stimulus S may include one
  of or a combination of the visual stimulus 14, the audio            son's normal chemical balance of dopamine or normal neural
  stimulus 16, the tactile stimulus 18, the multimedia stimulus       activity, based on Statistical sampling and given that the indi
  19, or any other factor or combination of factors capable of        vidual does not have drugs in his system, drug addiction,
  eliciting a response from the person 10. Examples of the            mental or physical illness, obesity, or other factors that may
  visual stimulus 14 include, inter alia, a movie; a series of        skew normal dopamine or neural activity levels.
  pictures; a sports telecast, a sequence of colors; etc. Examples     0043. The responses 12 may include voluntary or inten
  of the audio stimulus 16 include, interalia, a recital of a book,   tional responses such as responding to items on a question
  emotionally provocative Sounds; expressions of anger, fear,         naire as will be discussed infra in conjunction with FIGS. 9
  pain, laughter, white noise, Subliminal signals; etc. White         and 10 or the responses 12 may include involuntary or unin
  noise is a random signal with a flat power spectral density. In     tentional physiological responses such as, interalia, changes
  other words, the signal's power spectral density has equal          in heart rate, blood pressure, respiration depth, electrodermal
  power in any band, at any center frequency, having a given          response, skin temperature, muscle electrical activity, cere
  bandwidth. Examples of the tactile stimulus 18 include, inter       bral blood flow, and neural activity in pleasure centers of the
  alia, touching a dead person or dead animal. As a response to       brain. If the responses 12 include such voluntary or inten
  tactile stimulus of touching the dead person or dead animal, if     tional physiological responses, then the instrumentation 20,
  the individual is Luciferian, one response in the subset would      Such as a polygraph instrument, may be used to ascertain
  be a positive polarity based on the increase of chemical and        whether the person 10 has been truthful in his or her voluntary
  electrical activity in the “reward circuit'.                        or intentional responses.
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 24 of 29 PageID #:
                                  16108

  US 2013/028 1879 A1                                                                                            Oct. 24, 2013


   0044 Polarity may be inferred from data collected by              the very end, a mistake is made during a jump and the skater
  medical instrumentation 20 such as EEG, CAT, PET, MRI,             falls to the ice—all hope of winning the event is gone. A
  EMG, and polygraph. For example, EEG may be used to                Luciferian will experience pleasure and satisfaction from
  assess brain electrical activity. While connected to EEG           this. Accordingly, the Luciferian's neurophysiological pro
  instrumentation, a test Subject may be subjected to a stimulus     cesses 12 will register pleasure over the skater's misfortune
  S. Electrical signals produced by the brain neurons in             which may be identified and quantified using the medical
  response to the stimulus S are picked up by electrodes and         instrumentation 20. On the other hand, a non-Luciferian will
  may be transmitted to a polygraph for analysis. Similarly,         feel sympathetic and empathize with the unfortunate skater.
  PET and CAT scans may be used to obtain information about          Unlike the Luciferian, a non-Luciferian's neurophysiological
  brain function and to study brain activity in response to a        processes 12 will not register as pleasure for this stimulus.
  stimulus S. EEG, PET, and CAT recordings may be analyzed            0049. Another example of a test to determine whether a
  for abnormalities to reveal a polarity to a given stimulus S.      person is a Luciferian that may be given is to have the Subject
  The recorded physiological responses 12 of the person 10           view a film of human torture. Instrumentation 20 will reveal
  may be processed by an algorithm 22 executed by a computer         that a Luciferian Subject viewing a torture movie is experi
  24. Generally, any data processing hardware (e.g., a micro         encing a pleasure response. Further, external stimuli (i.e. not
  processor) capable of executing compiled code, interpreted         included in the torture movie) Such as a door slamming will
  code, or hard-wired code could be used instead of the com          not elicit much response, if any, from a Luciferian Subject. A
  puter 24. Alternatively, the recorded physiological responses      Luciferian may be enjoying the scene too much to divert
  12 could be processed by a human being instead of by data          attention to other things. This may also be due to a low startle
  processing hardware. The output 26 expresses the result of the     response typical of Sociopaths. In contrast, when a non-Lu
  processing of the recorded physiological responses 12, and         ciferian views a torture movie, pleasure centers in the brain
  said output 26 may include an expression of whether or not         are not responsive and may even diminish from a previous
  the person 10 is a Luciferian.                                     level. A non-Luciferian will exhibit a greater response to
   0045. The algorithm 22 determines the polarity of the             external stimuli such as a door slamming. This may be due to
  response of the person 10 to the stimulus S, and further           a desire to direct attention elsewhere rather than on the
  determines whether the person is a Luciferian. After the algo      uncomfortable scene in the movie. The preceding examples
  rithm 22 determines said polarity, the algorithm 22 may uti        are merely illustrative and any other criteria for defining the
  lize a space 30, as exemplified in FIG. 4 to determine whether     Scope of a Luciferian.
  the person is a Luciferian.                                         0050. A test to determine whetheraperson is a Luciferian
   0046. The algorithm 22 may be executed in real time in            may comprise elements designed to identify a person’s true
  direct response to the recording of the physiological              physiological response to stimuli. A Luciferian may fear dis
  responses 12 by the instrumentation 20. For said real-time         covery and may attempt to outwit a test that would reveal his
  execution of the algorithm 22, the algorithm 22 should be          true character. A Luciferian may try to control his responses,
  electronically coupled to the physiological data recorded by       possibly by disinterest or unresponsiveness to certain types of
  the instrumentation 20. Alternatively, the algorithm 22 may        stimuli or possibly by mimicking responses he feels would be
  be executed off-line after the recording of the physiological      appropriate from “normal” people. Accordingly, a test may
  responses 12 by the instrumentation 20. For said off-line          have obvious stimulus S test elements (e.g. questionnaire,
  execution of the algorithm 22, the algorithm 22 may or may         movie clips, pictures, etc.), but a test may also incorporate
  not be electronically coupled to the physiological data            stimulus S test elements which are unobvious. A test may
  recorded by the instrumentation 20.                                contain stimuli that a subject does not realize are part of the
   0047 Using well-known concepts of physiology and                  test. There may be unobvious test stimuli that are being
  medical instrumentation, the subspace 32 within the space 30       administered before, during, or after, the obvious test ele
  may be generated. A test to determine whether a person is a        ments. Unobvious test stimuli may be of any type including
  Luciferian comprises a person Subjected to a stimulus S and        visual 14, audio 16, tactile 18, multimedia 19, and combina
  recording of a response to the stimulus S. Such as that            tion 21. For example, unobvious test stimuli may be sublimi
  depicted in FIG. 3. A test to determine whether a person is a      nal audio or video signals, a slamming door, a person tripping
  Luciferian may be designed to identify the types of stimuli        on a sidewalk while visible to a subject through an outside
  that elicit pleasure responses in a test Subject. For example, a   window, or any other stimuli that may be administered to a
  person may be subjected to a neuropsychological test com           subject without the subject's recognition that the stimuli is
  prising a stimulus S. Neuroimaging, using medical instru           part of a test. Unobvious stimuli may be the primary test or a
  mentation 20 may be used to identify and/or quantify neuro         part of the primary test. On the other hand, responses to
  physiological processes 12 in the pleasure systems of the          unobvious test stimuli may confirm or bring into question the
  brain in response to the neuropsychological test stimulus S.       responses to the obvious test stimuli. In this way, true
  Based on the stimulus S, and the corresponding response 12,        responses may be captured from a Luciferian attempting to
  a polarity may be determined. A space 30 may be created for        “beat a test.
  each stimulus S. Luciferian-type polarities are a subspace 32      0051. The stimulus S of FIG.3 may be an event stream
  of the space 30. The subspace 32 may be identified directly by     such as the event stream 40 shown in FIG. 5, in accordance
  defining the range of polarities a Luciferian would produce or     with embodiments of the present invention. In FIG. 5, the
  the subspace 32 may be identified indirectly by defining what      event stream 40 includes events 41,42, and 43. Although FIG.
  range of polarities a non-Luciferian would produce within the      5 shows 3 events, the number of such events may be any
  space 30, and selecting all others as the sub space 32.            positive integer of at least 1. An example of the event stream
   0048 One example of a test to determine whetheraperson            40 is a sequence of events occurring in an activity Such as,
  is a Luciferian comprises a video clip of an ice skater per        inter alia, a movie in which the events 41, 42, and 43 each
  forming in a competition. Everything goes flawlessly until, at     represent a scene or scenery occurring in a time interval
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 25 of 29 PageID #:
                                  16109

  US 2013/028 1879 A1                                                                                             Oct. 24, 2013


  within the movie. The event stream 40 may include the entire       10 to the stimulus S is within said subspace, then the person is
  activity (e.g., the movie), or the event stream 40 may include     determined to be a Luciferian.
  a continuous or discontinuous Subset of the activity, wherein       0057 FIG. 3 may be modified to reflect an alternative
  the subset is not the entire activity. Other examples of event     mechanism for determining whether the person 10 is a
  streams include a movie, a play, a television performance, a       Luciferian, using a “questionnaire' as the stimulus S instead
  sports event, and a military event. The event stream 40 may be     of or in addition to, for example, the visual stimulus 14, the
  presented in a real-time mode; e.g., if the event is a sports      audio stimulus 16, the tactile stimulus 18, the multimedia
  event such as a football game then the football game would         stimulus 19, and the combination stimulus 21. A question
  presented as the stimulus S to the person 10 in real time while    naire may be combined with other stimuli by containing items
  the football game is being actually played. The event stream       or questions related to the other stimuli. For example, a per
  40 may alternatively be presented in a playback mode; e.g., if     son may be shown a video followed by a questionnaire asking
  the event is a sports event such as a football game then the       specific questions about the video. A questionnaire may be
  football game would first be recorded (such as on video tape)      used in variably controllable environmental conditions 23.
  and Subsequently presented (by being played back) as the           For example, a person may complete the same questionnaire
  stimulus S to the person 10.                                       two times—first at 70°F. and then at 85°F. Following this, the
   0052) If the stimulus SofFIG.3 comprises Nevents (N1)             two sets of answers provided in response to the questionnaire
  of an event stream, then the stimulus S may comprise N             may be compared for inconsistencies that may reveal apolar
  components S. S. ..., Sy respectively corresponding to the         ity of the person. Accordingly, FIG. 10 depicts a recording
  Nevents of the event stream. For each such stimulus compo          and processing of responses 12 of a person 10 to a stimulus S
  nent S (i=1,2,..., N), there is an associated polarity P, of the   in the form of a questionnaire 13, in accordance with embodi
  response of the person 10 to the stimulus component S. Thus,       ments of the present invention. The questionnaire 13 may be
  the N polarities P, P.,..., Pyare respectively associated with     administered to a person 10 in writing or orally. The responses
  the N Stimulus components S1, S2,..., Sy as depicted in FIG.       12 may represent Voluntary or intentional responses by the
  6, in accordance with embodiments of the present invention.        person 10 to items on the questionnaire 13 and/or they may
   0053 S is defined herein as an N-component stimulus               represent involuntary or unintentional responses. As in FIG.
  vector having components S. S. ..., Sy as depicted in FIG.         3, the responses 12 may be recorded by instrumentation 20
  7, in accordance with embodiments of the present invention.        and Subsequently processed according to an algorithm 22
  FIG. 7 also shows that the stimulus vector S results, via the      stored in a data processing device 24 to determine, and to
  configuration of FIG.3, in an N-component polarity vector P        display as output 26, whether the person 10 is a Luciferian.
  having components P. P. . . . . P. In FIG. 7, an M-dimen           The instrumentation 20 may include any device (e.g., a sheet
  sional space 46 embodies the space 30 of FIG. 4, and the           of paper, a computer diskette, etc.) that records physiological
  subset 48 of the space 46 embodies the subset 32 of the space      responses 12. The instrumentation 20 may include a poly
  30 of FIG. 4. If P. P.,..., Pyare mutually independent, then       graph instrument which may be used to ascertain whether the
  M-N. If one of P. P. . . . . P is dependent upon another of        person 10 has been truthful in his or her voluntary or inten
  P. P. . . . . P then M-N, wherein N-M is the number of             tional responses, by correlating the Voluntary response with
  such mutual dependencies. FIG. 7 shows a projection 45 of          the polygraph data.
  the polarity vector P into the space 46 to determine if the         0.058 Some or all of the responses by the person 10 may
  polarity vector P is within the subspace 48. If the polarity       reflect apolarity of the person 10. Alternatively, at least one of
  vector P is determined, such as by the algorithm 22 of FIG.3,      the responses by the person 10 may reflect a polarity of the
  to be within the subspace 48, then the person 10 of FIG.3 has      person 10, in order to make it difficult for the person 10 to
  is determined to be a Luciferian.                                  guess, or otherwise try to determine, the purpose of each item
                                                                     on the questionnaire 13.
   0054) A special case of FIG. 7 arises for N=1 in which the         0059 FIG. 11 depicts a flow chart 60 that describes steps
  stimulus S has exactly one stimulus component. In this spe         in a method for determining whether the person 10 in FIG. 3
  cial case N=M=1 and there is one response and one associated       is a Luciferian. The flow chart 60 presents the embodiments
  polarity. For this special case, the space 30 of FIG. 4, or the    associated with use of the questionnaire 13 of FIG. 10. The
  space 46 of FIG. 7, thus comprises a one-dimensional range         flow chart 60 comprises steps 61, 62,63, and 66. Referring to
  of polarities.
                                                                     both FIG. 11 and FIG. 3, the step 61 presenting the question
   0055 FIG.8 depicts a flow chart 50 that describes steps in        naire 13 to the person 10, wherein the questionnaire 13 com
  a method for determining whether the person 10 in FIG. 3 is        prises a plurality of items. The step 62 requests the person 10
  a Luciferian. The flow chart 50 presents an alternative view in    to communicate a Voluntary response to each item of the
  conjunction with FIGS. 3-7. The flow chart 50 comprises            plurality of items. The step 63 records the voluntary response
  steps 51, 52,53, and 56. Referring to both FIG. 8 and FIG.3,       of the person 10 to each item of the plurality of items. The step
  the step 51 stimulates the person 10 with the stimulus S. The      66 determines, from said voluntary response of the person 10
  step 52 records the response 12 by the person 10 to stimulus       to the items on the questionnaire 13, whether the person 10 is
  S. The step 53 determines, from the response 12, a polarity of     a Luciferian, based on a predetermined prescription. The
  the response of the person 10 to the stimulus S. The step 56       algorithm 22 of FIG. 10 may include said predetermined
  determines, from said polarity of the response of the person       prescription. Use of predetermined prescription is analogous
  10 to the stimulus S, whether the person 10 is a Luciferian.       to the space 30 and subspace 32 of FIG. 4 (or the space 46 and
   0056 FIG.9 depicts the flow chart of FIG.8 with added             subspace 48 of FIG. 7), described supra.
  steps 54 and 55 relating to a space such as the space 30 of FIG.    0060 FIG. 10, depicts the flow chart of FIG. 11 with added
  4 or the space 46 of FIG. 7. The step 54 provides the space.       steps 64 and 65. The step 64 determining a polarity of the
  The step 55 provides a subspace of the space associated with       voluntary or intentional responses of the person 10 to each
  step 54 such that if the polarity of the response of the person    item of the plurality of items. The step 65 determines, from
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 26 of 29 PageID #:
                                  16110

  US 2013/028 1879 A1                                                                                             Oct. 24, 2013


  the polarity of the voluntary or intentional responses of the        may be rehabilitated. FIG. 14 depicts a flow chart 80 for
  person 10 to each item of the plurality of items, whether the        determining whether the person 10, pre-determined to be a
  person is a Luciferian.                                              Luciferian, may be rehabilitated, in accordance with the
   0061. In FIGS. 11 and 12, the requesting step 62 may                present invention. The flow chart 80 of FIG. 14 comprises the
  comprise requesting the person 10 to communicate a struc             steps 81, 82.83, 84, 85, 86, 87, and 88. Referring to FIG. 14,
  tured voluntary response to at least one item of the plurality of    the step 81 stimulates the person 10 with a first stimulus. The
  items. Said structured voluntary response may be selected by         step 82 records the response 12a by the person 10 to first
  the person 10 from a predetermined set of responses for each         stimulus. The step 83 determines, from response 12a, a first
  item on the questionnaire 13.                                        polarity of the response 12a of the person 10 to the first
   0062 Alternatively, the requesting step 62 may comprise             stimulus. The step 84 stimulates the person 10 with a second
  requesting the person 10 to communicate an unstructured              stimulus. The step 85 records the response 12b by the person
  voluntary response to at least one item of the plurality of          10 to second stimulus. The step 86 determines, from response
  items. The predetermined prescription may include a com              12b, a polarity of the response 12b of the person 10 to the
  parison of the unstructured Voluntary response with a prede          second stimulus. The step 87 compares the two polarities to
  termined set of responses.                                           determine whether the first polarity or second polarity has a
   0063. In addition to recording the voluntary or intentional         greater value. The step 88 determines whether person 10 can
  responses of the person 10, the instrumentation 20 may               be rehabilitated.
  include instrument(s) that record involuntary or unintentional        0068. In accordance with FIG. 14, a first stimulus and a
  physiological responses by the person 10 while the person 10         second stimulus are factors capable of eliciting responses
  is communicating Voluntary or intentional responses of the           from a person 10, pre-determined to be a Luciferian. The first
  person 10 to the items on the questionnaire 13.                      stimulus may be a visual stimulus 14, an audio stimulus 16, a
   0064 All aspects of FIGS. 3-7, discussed supra, apply to            tactile stimulus 18, a multimedia stimulus 19, any other factor
  use of the questionnaire 13 in FIG. 10 in conjunction with the       or combination of factors capable of eliciting a response from
  flow chart 60 of FIGS. 11 and 12. Such aspects of FIGS. 3-9          the person 10. The first stimulus may be obvious or unobvious
  include, inter alia, use of the instrumentation 20, algorithm        as a test element to determine whether person 10 may be
  22, computer 24, and output 26 of FIG. 3; the space 30 and           rehabilitated. The second stimulus may be a visual stimulus
  dataset 36 of FIG. 4; the event stream 40 of FIG. 5; the             14, an audio stimulus 16, a tactile stimulus 18, a multimedia
  stimulus components and associated vector S, the polarity            stimulus 19, any other factor or combination of factors
  components and associated vector P, and space 46 of FIGS. 6          capable of eliciting a response from the person 10. The second
  and 7.                                                               stimulus may be obvious or unobvious as a test element to
   0065. A method for generating a polarity profile of the             determine whether person 10 may be rehabilitated. The per
  questionnaire 13, comprises correlating recorded polarities          son 10, pre-determined to be a Luciferian, may be in a vari
  with recorded Voluntary responses in relation to the question        ably controllable environment 23 while subjected to the first
  naire 13. The recorded voluntary responses and the recorded          stimulus. The person 10, pre-determined to be a Luciferian,
  polarities are derived from the following procedure, depicted        may be in a variably controllable environment 23 while sub
  in the flow chart 70 in FIG. 13, as applied to a symbolic person     jected to the second stimulus.
  representing each individual of N individuals such that N is          0069 FIG. 14 depicts a recording and processing of
  large enough for said correlating to be statistically significant.   responses of a person 10 to a first stimulus and second stimu
  In FIG. 13, step 71 presents to the person the questionnaire 13      lus to determine whether person 10 (pre-determined to be a
  comprising a plurality of items. The step 72 requests the            Luciferian) may be rehabilitated. A test of FIG. 14 comprises
  person to communicate a Voluntary response to each item of           Subjecting the person 10, pre-determined to be a Luciferian,
  the plurality of items. The step 73 records the voluntary            to a first stimulus and recording of a first response 12a to the
  responses of the person. The step 74 records physiological           stimulus by a medical instrumentation 20. In accordance with
  responses of the person while the person is communicating            FIG. 17, an algorithm 27 is stored in data processing device
  the voluntary responses. The step 75 determines, from the            24. The test of FIG. 17 comprises processing response 12a.
  physiological responses, polarities of the Voluntary                 An algorithm 27 processes the response 12a by determining
  responses. The step 76 records the polarities. The recorded          the first polarity of the response 12a of the person 10 to the
  Voluntary responses of the person and recorded polarities are        first stimulus. The test of FIG. 14 comprises subjecting the
  then utilized for performing said correlating.                       person 10, determined to be a Luciferian, to the second stimu
   0066. A subjective evaluation may be used to supplement             lus. A response 12b to the second stimulus may be recorded
  an objective evaluation of a person in the determination of          by instrumentation 20. Algorithm 27 processes the response
  whether the person is a Luciferian. For example, a person may        12b by determining the polarity of the response 12b of the
  observe a test Subject during an objective test that includes        person 10 to the second stimulus. Then, the first polarity and
  stimuli and recording instrumentation, for signs that the test       second polarity are compared to determine whether the first
  Subjects responses were not genuine. Similarly, a person             polarity or the second polarity has a greater value using algo
  may look for signs of disingenuous responses during an inter         rithm 27. The test of FIG. 17 comprises displaying as output
  view with a test Subject conducted independently or in con           26 whetheraperson 10, determined to be a Luciferian, may be
  junction with an orally administered questionnaire. Incorpo          rehabilitated. The output 26 may include an expression of
  rating a subjective evaluation of a test Subject may aid in the      whether or not the person 10 may be rehabilitated.
  determination of whether the subject is a Luciferian.                 0070 A determination of whether a person 10 (pre-deter
   0067. In accordance with FIG. 4, a person 10 is deter               mined to be a Luciferian) may be rehabilitated may be made
  mined to be a Luciferian if the polarity of the person 10 falls      by a human being rather than by the algorithm 23 within the
  within subspace 32. After determining that a person 10 is a          computer 24, wherein the human being would utilize the
  Luciferian, it is helpful to determine whether the person 10         same methodology as utilized by algorithm 23.
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 27 of 29 PageID #:
                                  16111

  US 2013/028 1879 A1                                                                                            Oct. 24, 2013


   0071. The first stimulus may be a constructive stimulus or       lus may be a movie clip of a murderer returning to the scene
  a destructive stimulus. The second stimulus may be a con          of a murder to relive the murder experience.
  structive stimulus or a destructive stimulus. An example of        0074 An example of an unobvious stimulus may be an
  constructive stimulus may include a movie clip of a person        open page of a magazine showing a successful charity auction
  rescuing animal from a fire. An example may be a picture of       or a newspaper clipping hanging on a wall that praises an
  a person feeding the poor. Another example of a constructive      employee's successful performance. An example of an unob
  stimulus may be a movie clip of a person assisting a falling      vious stimulus may be a scene in a doorway where a person
  person. An example could be a movie clip showing a crimi          Smiles at an individual and then frowns at the individual as the
  nal's confession to a crime for which another has wrongfully      individual departs from the presence of the person. An
  been convicted. A constructive stimulus could be a movie clip     example of an unobvious stimulus may be a scene through a
  of community clean-up efforts. A constructive stimulus may        window of a person intentionally stepping on papers dropped
  be a movie clip of a person, performing a musical composi         by another.
  tion. A constructive stimulus may be a movie clip of a person     (0075 FIG. 17 shows algorithm 27, instrumentation 20,
  showing respect for a clergy member. A constructive stimulus      computer 24 and output 26. Algorithm 27 may record physi
  may be a movie clip of a person working in a flower garden.       ological responses 12a and 12b. Physiological response 12a
  A constructive stimulus may be a tactile stimulus such as the     may be an involuntary response oran unintentional response,
  smell of fresh flowers. A constructive stimulus may be an         under the assumption that physiological response 12a could
  open page of a magazine showing a successful charity auc          be used to infer the response of the person 10 to the first
  tion. A constructive stimulus may be a newspaper clipping         stimulus. Similarly, physiological response 12b may be an
  hanging on a wall that praises an employee's successful per       involuntary response or an unintentional response, under the
  formance.                                                         assumption that physiological response 12b could be used to
   0072 An example of a destructive stimulus may include a          infer the response of the person 10 to the second stimulus.
  movie clip or a picture that shows a person hiding in a house      0076 Algorithm 27 may determine the polarities of the
  and waiting for a victim to arrive. Another example of a          person 10 to the first stimulus and the first stimulus of the
  destructive stimulus may be a movie clip or picture that shows    responses 12a and 12b. The polarity of the response 12a and
  a person hiding under another's bed. An example of a destruc      the polarity of response 12b indicate whether the response
  tive stimulus may be a movie clip or a picture that shows a       12a and response 12b are positive or negative. For example,
  person, breaking a bathroom door with an occupied victim          where the first polarity P-0, then the response 12a is positive.
  inside the bathroom. An example of destructive stimuli may        If the first polarity P<0, then the response 12a is negative. If
  include a movie clip or a picture of a person breaking into a     the first stimulus S is a destructive stimulus and the first
  home, entering into the home and murdering a victim. An           polarity P of response 12a is positive, the Luficerian gains
  example of a destructive stimulus may be a movie clip show        pleasure from the destructive stimulus. If the first stimulus S
  ing a person buried alive. Other examples of destructive          is a destructive stimulus and the first polarity P of response
  stimuli may be a picture of dead animal, a picture of mutilated   12a is negative, the Luficerian does not gain pleasure from the
  body of a female, a picture of human torso, a picture of a slit   destructive stimulus. If the first stimulus S is a constructive
  throat, a picture of a dissected body, a movie clip of a person   stimulus and the first polarity P of response 12a is positive,
  setting a fire, a picture of dungeon or basement, a movie clip    the Luficerian gains pleasure from the constructive stimulus.
  of a body in a duffle bag, a picture of a chemical used to        If the first stimulus S is a constructive stimulus and the first
  degrade a body, a picture of a poisonous Substance, a movie       polarity P of response 12a is negative, the Luficerian does not
  clip of a person using a Substance to render another uncon        gain pleasure from the constructive stimulus.
  scious, a movie clip of a child being brutally beaten, a movie     0077 Algorithm 27 determines whether a Luciferian may
  clip of cooked human flesh, a movie clip of a person consum       be rehabilitated. The output 26 indicates whether a Luciferian
  ing another's blood or body parts, a movie clip of blood under    may be rehabilitated. If the Luciferian is stimulated with a
  a floor board, and a movie clip of blood seeping through          plurality of constructive stimuli, and then a plurality of
  carpet.                                                           destructive stimuli, and the polarity for the plurality of con
   0073. A destructive stimulus may be an audio stimulus            structive stimuli is greater than the polarity for the plurality of
  Such as the Sound of gun fire. A destructive stimulus may be      destructive stimuli, then algorithm 27 will express the result
  a person destroying another's sand castle. A destructive          that the Luciferian may be rehabilitated. If the Luciferian is
  stimulus may be a rotten Smell. A destructive stimulus may be     stimulated with a plurality of constructive stimuli, and then a
  a movie clip of a person bragging about the murder of a           plurality of destructive stimuli, and the polarity for the plu
  person. A destructive stimulus may be a movie clip showing        rality of constructive stimuli is less than the polarity for the
  a person, who appears outwardly positive toward a victim but      plurality of destructive stimuli, the algorithm 27 will express
  inwardly is negative towards Such individual and the person is    the result that it is unlikely the Luciferian may be rehabili
  open to using any means to destroy the individual, including      tated.
  physically injuring the individual or damaging the individu       (0078 FIG. 15 depicts a flow chart 90 for determining a
  als property. A destructive stimulus may be a movie clip,         humanity of a Luciferian. In step 91, a person 10 is stimulated
  showing a person who lies and deceives an individual merely       with a plurality of constructive stimuli (S.S.,..., S.). In step
  because the person hates the individual. A destructive stimu      92, a physiological response to each constructive stimulus is
  lus may be a scene through a window of a person intentionally     recorded by the instrumentation 20. In step 93, the algorithm
  stepping on papers dropped by another. A destructive stimu        27 determines a corresponding polarity (P. P. . . . . P) for
  lus may be a scene in a doorway where a person Smiles at an       each constructive stimulus. Then, the algorithm 27 compares
  individual and then frowns at the individual as the individual    the polarity of each constructive stimulus to determine the
  departs from the presence of the person. A destructive stimu      greatest value of polarity. The algorithm 27 determines a
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 28 of 29 PageID #:
                                  16112

  US 2013/028 1879 A1                                                                                           Oct. 24, 2013


  humanity of the person 10 based on the constructive stimulus         comparing said first polarity to said second polarity to
  that yields the greatest value of polarity P.                          determine whether said second polarity has a greater
   0079. In another aspect, FIG. 16 depicts a flow chart 100             value than said first polarity; and
  for an alternative method of determining a humanity of a             determining, from said comparing of said first polarity and
  Luciferian. In step 101, a person 10 is stimulated with a              said second polarity, whether said Luciferian can be
  plurality of constructive stimuli and a plurality of destructive        rehabilitated.
  stimuli. In step 102, a physiological response to each stimulus      2. The method of claim 1, wherein at least one stimulus
  is recorded by the instrumentation 20. In step 103, the algo       consists of one stimulus component, wherein the Luciferians
  rithm 27 determines a corresponding polarity for each con          corresponding physiological response consists of one
  structive stimulus and each destructive stimulus. In step 104,     response component.
  the algorithm 27 compares the polarity of each constructive          3. The method of claim 1, wherein said at least one stimulus
  stimulus to determine the greatest value of polarity for con       comprises an N-component stimulus vector S1, S2, ..., S}
  structive stimuli. In step 105, the algorithm 27 compares the      such that N is at least 2, wherein the polarity of the Luciferi
  polarity of each destructive stimulus to determine the greatest    an’s corresponding physiological response to said at least one
  value of polarity for a destructive stimulus. In step 106, the     stimulus is an N-component polarity vector {P, P2, ..., P.
  algorithm 27 compares the greatest value of polarity for the       such that P. P. . . . . P respectively corresponds to S, S.
  constructive stimulus to the greatest value of polarity for the      , Sv.
  destructive stimulus. In step 106, the algorithm 27 determines        4. The method of claim 3, wherein P. P. . . . P are
  whether the greatest value of polarity for the constructive        mutually independent.
  stimulus is higher than the greatest value of polarity for the        5. The method of claim3, wherein one of P. P... ... Pyhas
  destructive stimulus. According to step 107, if the greatest       a dependence on another of P. P. . . . . P.
  value of polarity for the constructive stimulus is higher the         6. The method of claim 1, further comprising: representing
  greatest value of polarity for the destructive stimulus, the       a space in a first electronic dataset format;
  algorithm 27 determines the humanity of the person 10 based           7. The method of claim 1, further comprising: representing
  on the constructive stimulus that yields the greatest value of     a Subspace in a second electronic dataset format.
  constructive stimulus. The algorithm 27 determines at least          8. The method of claim 1 wherein said first stimulus is
  one humanity and the output 26 expresses the humanity.             obvious or unobvious.
  Thus, the algorithm 27 determines what gives the person 10           9. The method of claim 1 wherein said second stimulus is
  more pleasure than destruction. After the humanity of the          obvious or unobvious.
  person 10 is determined, the humanity may be used to counsel          10. The method of claim 1 wherein at least one physiologi
  the person 10.                                                     cal response to takes place in a variably controllable environ
                                                                     ment.
   0080. Alternatively, the algorithm 27 may determine
  whether any values of polarities for constructive stimulus are       11. The method of claim 1, wherein at least one stimulus
  higher than the greatest value of polarity for the destructive     comprises an event stream.
  stimulus. The algorithm 27 may determine humanities of the           12. The method of claim 11, wherein the event stream is in
                                                                     a real-time mode.
  person 10 based on the constructive stimuli that yield polarity
  values higher than the greatest value of polarity for the            13. The method of claim 11, wherein the event stream is in
  destructive stimulus.                                              a playback mode.
   0081. While particular embodiments of the present inven             14. The method of claim 11, wherein the event stream is
  tion have been described herein for purposes of illustration,      selected from the group consisting of a movie, a play, a
  many modifications and changes will become apparent to             television performance, a sports event, a military event, and
                                                                     combinations thereof.
  those skilled in the art. Accordingly, the appended claims are       15. The method of claim 1, wherein at least one stimulus
  intended to encompass all such modifications and changes as        comprises a visual stimulus.
  fall within the true spirit and scope of this invention. All         16. The method of claim 1, wherein at least one stimulus
  embodiments heretofore described are predicted test results        comprises an audio stimulus.
  and prophetic examples and have not actually been con
  ducted.                                                              17. The process of claim 1, wherein at least one stimulus
                                                                     comprises a tactile stimulus.
    What is claimed is:                                                18. The method of claim 1, wherein at least one stimulus
     1. A method for determining whether a Luciferian can be         comprises a multimedia stimulus.
  rehabilitated, said method comprising:                               19. The method of claim 1, wherein at least one stimulus
     stimulating said Luciferian with a first stimulus;              comprises a combination stimulus.
     recording a first physiological response by said Luciferian       20. A method for determining a humanity of a Luciferian,
       to said first stimulus;                                       comprising:
    determining, from said first physiological response, a first       stimulating said Luciferian with a plurality of constructive
      polarity of said Luciferian's physiological response to             stimuli;
       said first stimulus;                                            recording a physiological response by said Luciferian cor
                                                                         responding to each constructive stimulus of said plural
    stimulating said Luciferian with a second stimulus;                  ity of constructive stimuli:
    recording a second physiological response by said Lucife           determining, from each constructive stimulus, a corre
       rian to said second stimulus;                                     sponding polarity of the Luciferian's response for each
    determining, from said second physiological response, a              constructive stimulus to determine a greatest value; and
      second polarity of said Luciferian's physiological               determining, from said greatest value, a humanity of said
      response to said second stimulus;                                   Luciferian.
Case 1:18-cr-00204-NGG-VMS Document 922-3 Filed 09/14/20 Page 29 of 29 PageID #:
                                  16113

  US 2013/028 1879 A1                                             Oct. 24, 2013


    21. A method for determining a humanity of a Luciferian,
  comprising:
    stimulating said Luciferian with a plurality of destructive
       stimuli;
    recording a physiological response by said Luciferian cor
      responding to each destructive stimulus of said plurality
       of destructive stimuli;
    determining, from each destructive stimulus, a correspond
      ing polarity of the Luciferian's response for each
       destructive stimulus to determine a least value; and
    determining, from said least value, a humanity of said
       Luciferian.
